DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] does not teach or discloses “at least one bond pad on a surface of the encapsulant that is opposite the submount,” (see page 7-12).
Examiner disagrees:
(1) Kumar discloses at least one bond pad (Fig. 6b, 621) that is opposite the submount (Fig. 1a-f & Paragraph [0024 & 0029 & 0055-56]); wherein the at least one bond pad (Fig. 6b, 621) is electrically coupled to the active electrical element (Fig. 6e, 610) by at least one electrical connector (Fig. 6e, the connector of 610).
(2) Kumar discloses at least one bond pad (Fig. 6b, 621); wherein the at least one bond pad (Fig. 6b, 621) is electrically coupled to the active electrical element (Fig. 6e, 610) by at least one electrical connector (Fig. 6e, the connector of 610); at least one bond pad (Fig. 6b, 621) on a surface of the encapsulant (Abstract & 0024 & 0055 & 0061) that is opposite the submount (Fig. 1a-f & Paragraph [0024 & 0029 & 0055-56] “a display substrate such as glass”),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 14-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (Fig. 4b, 470-1-470n), comprising: at least one LED (Fig. 4b, 470-1); and an active electrical element (Fig. 4b, 425) electrically connected to the at least one LED (Fig. 4b, 470-1), the active electrical element (Fig. 4b, 425) configured to receive data values (Fig. 4b 432 & Paragraph [0073])
Peting does not specify data values and transform the data values according to a transfer function.
Logiudice discloses (Fig. 16, 12) data values (Fig. 16, Calibration table) and transform the data values according to a transfer function (Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with data values and transform the data values according to a transfer function for purpose of calibrating the LEDS according to on a color signal defining the desired color and dependent on the temperature signal to provide desired color as disclosed by Logiudice (Abstract).

Pan discloses a submount (Fig. 5g, 550); at least one LED (Fig. 5g, 512) mounted on the submount (Fig. 5g, 550); and an encapsulant (Fig. 5g, inside of 550) that covers at least a portion of the at least one LED (Fig. 5g, 512), such that the submount (Fig. 5g, 550), the at least one LED, and the encapsulant (Fig. 5g, inside of 550) form an LED package (Fig. 5g, 512); and an active electrical element (Fig. 5G, 522, 524 520) that is at least partially embedded within the encapsulant (Fig. 5g, inside of 550); and at least substrates (Fig. 5g, 500) on a surface of the encapsulant (Fig. 5g, inside of 550), wherein the at least substrates (Fig. 5g, 500 and Fig. 5I, 570) is electrically (Fig. 5I, 560) coupled to the active electrical element (Fig. 5I, 524) by at least one electrical connector (Fig. 5i, 560) that extends through the encapsulant (Fig. 5g, inside of 550) and between the at least substrates (Fig. 5g, 500 and Fig. 5I, 570) and the active electrical element (Fig. 5I, 524)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice with a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element that is at least partially embedded within the encapsulant; and at least substrate on a surface of the encapsulant, wherein the at least substrate is electrically coupled to the active electrical element by at least one electrical connector that extends through the encapsulant and between the at least substrate and the active electrical element purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
Peting in view of Logiudice and further Pan does not specify at least one bond pad that is opposite the submount; wherein the at least one bond pad is electrically coupled to the active electrical element by at least one electrical connector
Kumar discloses at least one bond pad (Fig. 6b, 621) that is opposite the submount (Fig. 1a-f & Paragraph [0024 & 0029 & 0055-56]); wherein the at least one bond pad (Fig. 6b, 621) is electrically coupled to the active electrical element (Fig. 6e, 610) by at least one electrical connector (Fig. 6e, the connector of 610)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice and further Pan with at least one bond pad that is opposite the submount; wherein the at least one bond pad is electrically coupled to the active electrical element by at least one electrical connector for purpose of alignment with the bond pads, e.g., with the substrate, providing a flat panel self-assembling process as disclosed by Kumar (Paragraph [0021]).
In regards to claim 6. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting does not specify in Fig. 4 wherein the data values comprise a compressed data code that is received by the active electrical element, and the active electrical element is configured to transform the compressed data code to a decompressed data code
Peting in Fig. 7 discloses wherein the data values comprise a compressed data code (Peting: Paragraph [0170]) that is received by the active electrical element (Peting: Fig. 7, 750), and the active electrical element (Peting: Fig. 7, 750) is configured to transform the compressed data code (Peting: Paragraph [0170]) to a decompressed data code (Fig. 7, 743 & Paragraph [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting of Fig. 4 with wherein the data values comprise a compressed data code that is received by the active electrical element, and the active electrical element is configured to transform the compressed data code to a decompressed data code for purpose of reducing the nominal current can save significant amounts of energy and improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125-126]).
In regards to claim 10. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 6, 
Peting does not specify in Fig. 4 wherein the at least one LED comprises two or more adjacent LED pixels and the decompressed data code is determined based on a redundancy of data expected between neighboring ones of the two or more adjacent LED pixels.
Peting discloses in Fig. 7 and 18 wherein the at least one LED comprises two or more adjacent LED pixels (Peting: Paragraph [0206-208]) and the decompressed data code (Peting: Fig. 18, 1820-1850 & Paragraph [0233]) is determined based on a redundancy of data (Peting: Paragraph [0174-175]) expected between neighboring ones of the two or more adjacent LED pixels (Peting: Paragraph [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting of Fig. 4 with the at least one LED comprises two or more adjacent LED pixels and the decompressed data code is determined based on a redundancy of data expected between neighboring ones of the two or more adjacent LED pixels for purpose of reducing the nominal current can save significant amounts of energy and improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125-126]).
In regards to claim 11. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the data values (Logiudice: Fig. 16, Calibration table, 1-bit and 1-bit mod signal) are received from multiple sources (Logiudice: Fig. 16, 5, 1 and 10).
In regards to claim 12. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element (Peting: Fig. 4b, 425) is configured to receive at least one of parameters (Peting Fig. 2, 232 & Paragraph [0236]) and options of the transfer function (Logiudice Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]) at any of the plurality of connection ports (Peting Fig. 4b, 430 & Paragraph [0073]).
In regards to claim 14. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the transfer function (Logiudice:Fig. 13-14, 1 and Fig. 2, 1 & Paragraph [0037])is applied to direct a temperature measurement (Logiudice: Fig. 13-14, Temperature T) of the at least one LED (Logiudice: Fig. 13-14, LDrgb).
In regards to claim 15. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the transfer function (Logiudice: Fig. 16, 1 [brightness] and Fig. 2, 1 & Paragraph [0037]) is applied to direct a brightness output of the at least one LED (Logiudice: Fig. 16, LDrgb).
In regards to claim 17. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element (Logiucide: Fig. 4) comprises a pulse width modulation controller (Logiudice: Fig. 1, PWM) and the transfer function (Logiudice: Fig. 4, 1 and Fig. 2, 1 & Paragraph [0037]) is applied to direct an output of the pulse width modulation controller (Logiudice: Fig. 1, PWM and Second modulator & Paragraph [0044] and Fig. 9-10, Q).
In regards to claim 21. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element comprises at least two bidirectional communication ports (Peting Fig. 4b, 430 & Paragraph [0073]).
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] and further in view of Marcu et al [US 2020/0105221 A1].
In regards to claim 2. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the transfer function is a linear function.
Marcu discloses wherein the transfer function is a linear function (Paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the transfer function is a linear function for purpose of create an extended range space between the reduced luminance value of white and the maximum luminance value of the display panel as disclosed by Marcu (Paragraph [0017]).
In regards to claim 3. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the transfer function is a nonlinear function.
Marcu discloses wherein the transfer function is a nonlinear function (Paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the transfer function is a nonlinear function. for purpose of create an extended range space between the reduced luminance value of white and the maximum luminance value of the display panel as disclosed by Marcu (Paragraph [0017]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] and further in view of Elliott [US 2004/0246278 A1]
In regards to claim 4. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the transfer function comprises one or more subsets of transfer function coefficients for the active electrical element to interpolate.
Elliot discloses wherein the transfer function (Paragraph [0028]) comprises one or more subsets of transfer function (Paragraph [0032-34]) coefficients for the active electrical element (Fig. 8, 804) to interpolate (Fig. 8, 826).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the transfer function comprises one or more subsets of transfer function coefficients for the active electrical element to interpolate for purpose of reducing quantization noise artifacts such as false contours, usually caused by insufficient grey scale depth as disclosed by Elliot (Paragraph [0025]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] and further in view of Baar et al [US 2019/0335081 A1]
In regards to claim 5. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the transfer function comprises a piecewise transfer function.
Baar discloses wherein the transfer function comprises a piecewise transfer function (Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the transfer function comprises a piecewise transfer function for purpose of provides a headroom-based transfer function that maintains the contrast of the SDR content whether the display is operated in the SDR or HDR mode as disclosed by Baar (Abstract).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] and further in view of Shteynberg et al [US 2009/0079362 A1]
In regards to claim 7. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 6, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the decompressed data code comprises a brightness level for the at least one LED.
Shteynberg discloses wherein the decompressed data code comprises a brightness level for the at least one LED (Paragraph [0139]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the decompressed data code comprises a brightness level for the at least one LED for purpose of keeping your data safe since the files are not readable unless you have access to the algorithms that were used to encode it as disclosed by Shteynberg (Paragraph [0139]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] and further in view of Luo et al [US 2019/0149792 A1].
In regards to claim 8. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 6, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the decompressed data code comprises a higher dynamic range than the compressed data code.
Luo discloses wherein the decompressed data code comprises a higher dynamic range than the compressed data code (Paragraph [0116 & 0119]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the decompressed data code comprises a higher dynamic range than the compressed data code for purpose of improve performance quality per pixel bits and image as disclosed by Lou (Paragraph [0064]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over P Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Greenebaum et al [US 2020/0105179 A1]
In regards to claim 9. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 6, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein transformation of the compressed data code to the decompressed data code follows a power law expression for gamma correction.
Greenebaum discloses wherein transformation of the compressed data code to the decompressed data code follows a power law expression for gamma correction (Paragraph [0041 and 0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein transformation of the compressed data code to the decompressed data code follows a power law expression for gamma correction for purpose of adjusting gamma in the display and helps to map the content data into a more perceptually-uniform domain as disclosed by Greenbaum (Paragraph [0043]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Elder et al [US 2016/0071467 A1]
In regards to claim 16. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the active electrical element comprises an analog-to-digital converter and the transfer function is applied to an output of the analog-to- digital converter.
Elder discloses wherein the active electrical element comprises an analog-to-digital converter and the transfer function is applied to an output of the analog-to- digital converter (Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with the active electrical element comprises an analog-to-digital converter and the transfer function is applied to an output of the analog-to- digital converter for purpose of adjusting user-perceived brightness of the display module using the illumination sub-module driver input signal and an illumination sub-module driver of the display illumination adjustment circuit block as disclosed by Elder (Paragraph [0016]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Chang-Ho et al [US 2006/0114269 A1]
In regards to claim 18. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the active electrical element comprises a digital-to-analog converter and the transfer function is applied to direct an output of the digital- to-analog converter.
Chang-Ho discloses wherein the active electrical element comprises a digital-to-analog converter and the transfer function is applied to direct an output of the digital- to-analog converter (Paragraph [0022-23]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with the active electrical element comprises a digital-to-analog converter and the transfer function is applied to direct an output of the digital- to-analog converter for purpose of providing a respective driving voltage/current for each of three primary colors so as to overcome color dispersion on the display as disclosed by Chang-Ho (Abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] as applied to claim 1 above, and further in view of Santos II, et al [US 2015/0348496 A1].
In regards to claim 20. Peting in view of Logiudice in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Logiudice in view of Pan and further in view of Kumar does not specify wherein the active electrical element is configured to receive selectable color depth data
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice in view of Pan and further in view of Kumar with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiudice [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Maes [US 2012/0218754 A1]
In regards to claim 31. Peting in view of Sampsell in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the encapsulant (Pan Fig. 5g, inside of 550) comprises light-absorbing particles suspended in a binder (Pan Paragraph [0068]) throughout the encapsulant (Pan Fig. 5g, inside of 550)
Peting in view of Sampsell in view of Pan and further in view of Kumar does not specify wherein the light-absorbing particles provide a black color for the encapsulant.
Maes discloses wherein the light-absorbing particles (Paragraph [0070]) provide a black color for the encapsulant (Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the light-absorbing particles provide a black color for the encapsulant for purpose of not harm the contrast ratio of the signaling system as disclosed by Maes (Paragraph [0070]).
Claims 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Sampsell [US 2016/0314730 A1] and further in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1].
In regards to claim 23. Peting discloses a light emitting diode (LED) package (Fig. 4b, 470-1-470n), comprising: at least one LED (Fig. 4b, 470-1); and an active electrical element (Fig. 4b, 425) electrically connected to the at least one LED (Fig. 4b, 470-1), 
Peting does not specify wherein the active electrical element is configured to receive selectable color depth data
Sampsell discloses wherein the active electrical element (Fig. 1b, 128 & Paragraph [0062]) is configured to receive selectable color depth data (Fig. 1b, 126 & Paragraph [0025 & 0062]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Sampsell (Paragraph [0011]).
Peting in view of Sampsell does not specify a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element that is at least partially embedded within the encapsulant wherein the encapsulant comprises light-absorbing particles suspended in a binder; at least one bond pad on a surface of the encapsulant, wherein the at least one bond pad is electrically coupled to the active electrical element by at least one electrical connector that extends through the encapsulant and between the at least one bond pad and the active electrical element.
Pan discloses a submount (Fig. 5g, 550 & Paragraph [0099]); at least one LED (Fig. 5g, 512) mounted on the submount (Fig. 5g, 550); and an encapsulant (Fig. 5g, inside of 550) that covers at least a portion of the at least one LED (Fig. 5g, 512), such that the submount (Fig. 5g, 550), the at least one LED, and the encapsulant (Fig. 5g, inside of 550) form an LED package (Fig. 5g); and an active electrical element (Fig. 5G, 522, 524 520) that is at least partially embedded within the encapsulant (Fig. 5g, inside of 550) wherein the encapsulant (Fig. 5g, inside of 550) comprises light-absorbing particles suspended in a binder (Paragraph [0068]); at least substrates (Fig. 5g, 500 and Fig. 5I, 570) on a surface of the encapsulant (Fig. 5g, inside of 550), wherein the at least substrates (Fig. 5g, 500 and Fig. 5I, 570) is electrically coupled to the active electrical element (Fig. 5G, 522, 524 520) by at least one electrical connector (Fig. 5i, 560) that extends through the encapsulant (Fig. 5g, inside of 550 & Paragraph [0139]) and between the at least substrates (Fig. 5g, 500 and Fig. 5I, 570) and the active electrical element (Fig. 5G, 522, 524 520).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Sampsell with a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element that is at least partially embedded within the encapsulant wherein the encapsulant comprises light-absorbing particles suspended in a binder; at least one bond pad on a surface of the encapsulant, wherein the at least substrate is electrically coupled to the active electrical element by at least one electrical connector that extends through the encapsulant and between the at least substrate and the active electrical element for purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
Peting in view of Sampell and further Pan does not specify at least one bond pad; wherein the at least one bond pad is electrically coupled to the active electrical element by at least one electrical connector; at least one bond pad on a surface of the encapsulant that is opposite the submount,
Kumar discloses at least one bond pad (Fig. 6b, 621); wherein the at least one bond pad (Fig. 6b, 621) is electrically coupled to the active electrical element (Fig. 6e, 610) by at least one electrical connector (Fig. 6e, the connector of 610); at least one bond pad (Fig. 6b, 621) on a surface of the encapsulant (Abstract & 0024 & 0055 & 0061) that is opposite the submount (Fig. 1a-f & Paragraph [0024 & 0029 & 0055-56] “a display substrate such as glass”),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice and further Pan with at least one bond pad; wherein the at least one bond pad is electrically coupled to the active electrical element by at least one electrical connector; at least one bond pad on a surface of the encapsulant that is opposite the submount for purpose of alignment with the bond pads, e.g., with the substrate, providing a flat panel self-assembling process as disclosed by Kumar (Paragraph [0021]).
In regards to claim 24. Peting in view of Sampell and further Pan and further in view of Kumar discloses the LED package of claim 23, wherein the selectable color depth data is in a range including 1-bit color depth to 100-bit color depth (Sampsell: Paragraph [0062 & 0054]).
In regards to claim 25. Peting in view of Sampsell in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the selectable color depth data is selectable from any one of 24-bit, 30-bit, 36-bit, and 48-bit color depths (Sampsell: Paragraph [0062 & 0054]).
In regards to claim 29. Peting in view of Sampsell in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the active electrical element (Peting Fig. 4b, 425) comprises at least two bidirectional communication ports (Peting Fig. 4b, 430 & Paragraph [0073]).
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Sampsell [US 2016/0314730 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Chen [US 2018/0247608 A1]
In regards to claim 26. Peting in view of Sampsell in view of Pan and further in view of Kumar discloses the LED package of claim 25, 
Peting in view of Sampsell in view of Pan and further in view of Kumar does not specify wherein a particular bit depth is achieved by selecting a next-higher bit depth and zero-padding a number of least significant bits relating to the difference .
Chen discloses wherein a particular bit depth is achieved by selecting a next-higher bit depth and zero-padding a number of least significant bits relating to the difference (Paragraph [0058-61 & 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein a particular bit depth is achieved by selecting a next-higher bit depth and zero-padding a number of least significant bits relating to the difference for purpose of map the input color to an output color defined according to a destination gamut based on a location in a three-dimensional (3-D) look up table (LUT) indicated by the indices and offsets as disclosed Chen (Abstract).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Sampsell [US 2016/0314730 A1] in view of Pan [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Logiudice [US 2013/0076250 A1]
In regards to claim 27. Peting in view of Sampsell in view of Pan and further in view of Kumar discloses the LED package of claim 23, 
Peting in view of Sampsell in view of Pan and further in view of Kumar does not specify wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function.
Logiudice discloses wherein the active electrical element is configured to receive (Fig. 16, 12) data values (Fig. 16, Calibration table) and transform the data values according to a transfer function (Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element is configured to receive data values and transform the data values according to a transfer function for purpose of calibrating the LEDS according to on a color signal defining the desired color and dependent on the temperature signal to provide desired color as disclosed by Logiudice (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844